Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: all of the locking means in claim 4, 

Claims 5-6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  it is unclear what comprises the two hooking elements 41/42 in claim 5, only the two holes (41a/42b) can be seen on a protrusion.  Nothing resemble hooking elements can be seen in the drawings.  Please explain.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pangere et al. (6698609, publicly on sale as the DW2190).  Pangere teaches first and second shells, hinged elements, closure elements 80/105, and separating panels 18 respective compartments adapted to receive and containing corresponding objects.  Regarding the dimension note that the width dimension is 4.5 inches which meets the claimed limitation of D1 of less than or equal to 180 mm (7 inches).  Also note that the term “suitcase” does not impart any structure over the case in Pangere.
Regarding claim 4, portions 122 comprises the tabs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Pangere in view of Wilson (3549064) or Mathieu (4172485) or Fleming (4966319). Pangere meets all claimed limitations except for the hooks (protrusions) and eyelets.  Wilson teaches that it is known in the art to provide eyelets for a strap, and Mathieu teaches that it is known in the art to provide protrusion and eyelets at 16/18. Fleming also teaches that it is known in the art to provide molded eyelet, also for neck strap (claim 10). It would have been obvious to one of ordinary skill in the art to provide hook (protrusions) and eyelets as taught by Wilson or Mathieu or Fleming to accommodate a strap for securing the container and keep the container from loss.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pangere rejections in paragraphs 4 and 5 above, and further in view of Negrini (20160338458).  Negrini teaches that it is known in the art to provide shells comprise respective main panels a thermoformed sheet of polypropylene, and respective side elements of injection molded polypropylene respectively fixed to the main panels:
carried out by thermoforming an interwoven polypropylene sheet comprising a plurality of superimposed layers, each layer having oriented polypropylene fibers therein, the arrangement of said layers being carried out in such a way as to interweave the superimposed fibers, and respective side elements (13, 14) comprising respective interface edges (15, 16) intended to be coupled to each other in the closed configuration (C); the side elements (13, 14) are made of polypropylene by injection molding and are fixed to the main panels (11, 12) so as to carry out respective joining portions (19, 20) in which the injected polypropylene of the side elements (13, 14) and the interwoven polypropylene of the main panels (11, 12) are melted and joined to each other in order to form the shells (2, 3) in a single part and entirely made of polypropylene. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide the material construction as taught by Negrini in an alternative construction and material for the container.
.

Claims 1-4  are rejected under 35 U.S.C. 103 as being unpatentable over in view of Plotkin (2245999) in view of Kidd et al. (2211660), and further in view of SLPR (SLPR Cardboard Suitcase Boxes, Amazon (https://www.amazon.com/SLPR-Paperboard-Suitcases-Suitcase-Decoration/dp/B01MUH9O4Q).  Plotkin teaches two shells, hinged element and closure elements (above 62), compartment on one of the shells.
Plotkin meets all claimed limitations except for a) the compartments on other shell, and b) the with a first dimension between the first joining edge and the second joining edge of the first shell and less than or equal to 180 mm (7 inches).   Kidd teaches that it is known in the art to provide compartment on both shells.  It would have been obvious to one of ordinary skill in the art to provide compartments on the other shell to sort out the contents on the other shell.   SLPR teaches that it is known in the art to provide suitcase of various sizes including the claimed dimension:
Each set contains one of each size; Small: 7.9 inches x 5.9 inches x 2.99 inches, Medium: 10 inches x 7 inches x 3.2 inches, Large: 12 inches x 8.0 inches x 3.5 inches. 

  It would have been obvious to one of ordinary skill in the art to provide the case of Plotkin in the dimension as claimed to provide the desired size to accommodate the desired contents.
Regarding claim 2, note that fig. 1 shows portion 48 and rotatably connecting the first and second shells along respective first joining edge at 16 and allowing arrangement of the first and second shells in a closed configuration or in an open, configuration
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the Plotkin ‘999 rejection, as set forth supra, and further in view of Plotkin (1908178).   Plotkin ‘178
Regarding claim 2, Plotkin ‘178 also teaches that it is known in the art to provide and rotatably connecting the first and second shells along respective first joining edges and allowing arrangement of the first and second shells in a closed configuration or in an open configuration in fig. 3 at 9.  
Regarding claim 5, Plotkin teaches the two protrusions (claimed hooks) and eyelets (where handle 7 is installed).  It would have been obvious to one of ordinary skill in the art to provide protrusions and eyelets as taught by Plotkin ‘178 to provide a handle structure.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin ‘999 rejection rejections in paragraphs 7 and 8, and further in view of Negrini (20160338458).  Negrini teaches that it is known in the art to provide shells comprise respective main panels a thermoformed sheet of polypropylene, and respective side elements of injection molded polypropylene respectively fixed to the main panels, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide the material construction as taught by Negrini in an alternative construction and material for the container.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Plotkin ‘999 rejection rejections in paragraph 8, and further in view of Horn (6167680).  Horn teaches that it is known in the art to protrusions and eyelets for a hinge of a pivoting handles in fig. 1 and 3.  It would have been obvious to one of ordinary skill in the art to provide protrusions and eyelets to accommodate a handle.

Claims 1-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (6167680) in view of Pangere et al. (6698609).  Horn teaches two shells each with plurality of compartments, hinged element, closure elements 70, separating panels 50/52.  Horn also teaches the separating panels secured to the the same hinge which attaches the base sections 42, 44 which meet the claimed limitation of the separating panel rotatably connected to the joining edges.
(5) Separator flaps 50, 52 are secured in the same hinge which attaches the base sections 42, 44 and fit between the two base sections 42, 44, thus ensuring the toy figurines remain in their respective base sections. (with emphasis)

Horn meets all claimed limitations except for the width is less than 7 inches.  It would have been obvious to one of ordinary skill in the art to provide the case of Horn with a width of less than 7 inches to provide the desired size for the container.
In the alternative, Pangere teaches that it is known in the art to provide two separating panels rotatably connected to the first joining edges of the two shells and reversibly couplable to a second joining edge.  It would have been obvious to one of ordinary skill in the art to provide the provide two separating panels rotatably connected to the first joining edges of the two shells and reversibly couplable to a second joining edge to provide alternative hinge structure and to keep the partition secured and to enable one to access the contents easily.
Regarding claim 5, note the protrusions (hooking element) and eyelets for the handle hinges.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horn rejection in view of Negrini (20160338458).  Negrini teaches that it is known in the art to provide shells comprise respective main panels a thermoformed sheet of polypropylene, and respective side elements of injection molded polypropylene respectively fixed to the main panels, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide the material construction as taught by Negrini in an alternative construction and material for the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733